MANUFACTURING METHOD OF LITHIUM SECONDARY BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       August 12, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/09/2020 & 03/25/2021 were considered by the examiner.

Drawings
4.	The drawings were received on 06/09/2020.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US 2018/0254522.
 	As to Claim 1, Park discloses a method for manufacturing a lithium secondary battery (see abstract, title and [0003-0004]).
The method comprising: injecting a composition [0005] for a gel polymer electrolyte [0008] into a lithium secondary battery case [0010] including an electrode assembly including a metal electrode current collector [0069], and then sealing the lithium secondary battery case [0066].
 	Placing the lithium secondary battery case inside a fixing member (curing die, see figure 2) including an electromagnetic field generation means (heating wires 212 & 222); and heating the metal electrode current collector using the electromagnetic field generation means [0098-0099], to heat-cure the composition for a gel polymer electrolyte (see figures 2-12).  
 	As to Claim 2, Park discloses the method of claim 1, wherein the electromagnetic field generation means inherently includes an inductor including a winding coil. An inductor is inherent in a heating wire as an electric current is flowing through the wire and would produce induction.  See MPEP 2112.
 	As to Claim 3, Park discloses the method of claim 1, wherein the fixing member comprises an upper plate, and DB1/ 114410012.1Attorney Docket 129873-5039 Page 3 a lower plate (see for instance figure 11).  
 	As to Claim 4, Park discloses the method of claim 3, wherein at least one of the upper plate and the lower plate of the fixing member is movable in an up and down direction [0041].  
 	As to Claim 5, Park discloses the method of claim 3, wherein the electromagnetic field generation means is embedded inside at least one of the upper plate and the lower plate.  
 	As to Claim 6, Park discloses the method of claim 1, wherein the electromagnetic field generation means generates an induction current, such that the metal electrode current collector is heated under a temperature condition of 300C to 1500C [0050, 0121].  
 	As to Claim 8, Park discloses the method of claim 1, wherein the electromagnetic field generation means generates an induction current, such that the metal electrode current collector is heated under a temperature condition of 400C to 1200C [0050, 0121].  

Allowable Subject Matter
7.	Claims 7, 9 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 7 requires the method of claim 1, wherein the electromagnetic field generation means generates an induction current, such that the metal electrode current collector is heated under a temperature condition of 350C to 1300C.  
 	Claim 9 requires the method of claim 3, wherein at least one of the upper plate and the lower plate moves in an up and down direction to apply pressure of 0.1 kgf/cm2 to 1,000 kgf/cm2 to the lithium secondary battery case.  
 	Claim 10 requires the method of claim 3, wherein at least one of the upper plate and the lower plate moves in an up and down direction to apply pressure of 0.1 kgf/cm2 to 500 kgf/cm2 to the lithium secondary battery case.
 	There is sufficient specificity in the above claims over the reference made and clearly define the method.

8.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. ???.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727